Name: 85/66/EEC: Commission Decision of 21 December 1984 granting financial support to implement the modernization of the Mulhouse- Nord railway junction project (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: transport policy;  land transport;  Europe
 Date Published: 1985-02-02

 Avis juridique important|31985D006685/66/EEC: Commission Decision of 21 December 1984 granting financial support to implement the modernization of the Mulhouse- Nord railway junction project (Only the French text is authentic) Official Journal L 030 , 02/02/1985 P. 0019 - 0021*****COMMISSION DECISION of 21 December 1984 granting financial support to implement the modernization of the Mulhouse- Nord railway junction project (Only the French text is authentic) (85/66/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3620/84 of 19 December 1984 on the granting of limited support in the field of transport infrastructure (1), Whereas the French Government has applied to the Community for financial support towards the cost of the modernization of the Mulhouse-Nord railway junction project; Whereas all the conditions required for the Community to grant financial support have been satisfied, HAS DECIDED AS FOLLOWS: Article 1 Financial support totalling three million ECU is hereby granted to finance the work to implement the modernization of the Mulhouse-Nord railway junction project. The specifications for the work and the terms and conditions of payment are set out in the Annex. Article 2 This Decision is addressed to the French Republic. Done at Brussels, 21 December 1984. For the Commission Giorgios CONTOGEORGIS Member of the Commission (1) OJ No L 333, 21. 12. 1984, p. 58. ANNEX Terms and conditions attached to the award of Community assistance towards the completion of the project: 'Modernization of the Mulhouse-Nord railway junction' 1. Location of the project The project that is the subject of this financial support is situated to the north of Mulhouse on the international rail axes Brussels-Luxembourg-Strasbourg-Basel. 2. Description of the project The project consists of installing a modern signalling system including computer displays and interlocking. This project is the natural extension of the first stage of the Mulhouse-Nord railway junction modernization which consisted of improving and modernizing the marshalling yard and with computerized wagon breaks. Furthermore with the installation of a centralized signalling system replacing the old mechanical signal boxes the project also brings colour light signalling with speed increase to 90 km/h. 3. Timetable for the project Work started in 1984. Scheduled opening 1987. 4. Payment schedule The Community agree to contribute towards the completion of the project to a maximum of three million ECU, the amount of financial support not exceeding 25 % of the total cost of the project. The total cost of the project is estimated at FF 84,3 million (12,3 million ECU at 31 May 1984 exchange rate). The payment schedule shall be as follows: Payment 1: The Commission will authorize an advance payment of not more than 30 % of the total grant. Payment 2: Upon receipt by the Commission of certified evidence that work equivalent to 70 % of the project, as defined below, has been completed, the Commission shall pay or cause to be paid a sum equivalent to 45 % of the total grant. In order to qualify for the second payment the Commission will require evidence that the actual certified payments for the project have equalled or exceeded seventy percent (70 %) of the total cost noted above. Payment 3: Upon receipt of certified evidence that the project has been completed, the Commission shall pay or cause to be paid the remainder of the sum outstanding. 5. Maintenance of accounts The Commission requires that the French authorities responsible maintain accounts and all other information required by the Commission for the effective control over the expenditure on the project. The Commisson reserves the right to require written evidence to be supplied during the course of the work of progress and to inspect the site of the works. The accounts of the project are to be maintained for at least four years after the completion of the works. 6. Certification of payments and control of the works In respect of each payment the Commission will require from the responsible authorities: - a statement of the works undertaken sufficient to monitor progress. This statement is to be signed by the official responsible for the project to the French authorities, - a certified statement of the payments that have been made. Upon receipt of all payments from the Commission pursuant to this Decision the Commission will require a receipt to be issued. 7. Responsible officials The responsible authority for the execution of this Decision in France is 'La SociÃ ©tÃ © nationale des chemins de fer franÃ §ais' (French railways). For the Commission, the Head of Division 'Infrastructure Planning and Development', Directorate-General for Transport, is responsible for implementation. 8. Publicity The responsible authority is required to advertise assistance from the Community by erecting site notices.